UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6373


JACK MOORE,

                  Petitioner - Appellant,

             v.

SIDNEY HARKLEROAD,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:06-cv-00255-GCM)


Submitted:    April 23, 2009                 Decided:   May 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jack Moore, Appellant Pro Se.    Clarence Joe        DelForge, III,
Assistant  Attorney General,  Raleigh,  North        Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jack Moore seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the   district        court’s    order      denying      relief    on    his    28    U.S.C.

§ 2254 (2006) petition.                The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).             A certificate of appealability will not

issue     absent       “a   substantial         showing     of     the    denial       of    a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)       (2006).          A

prisoner       satisfies        this        standard      by      demonstrating            that

reasonable       jurists       would     find     that    any     assessment         of     the

constitutional         claims    by    the    district     court     is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Moore has

not     made    the    requisite       showing.          Accordingly,          we    deny    a

certificate       of    appealability         and     dismiss      the    appeal.            We

dispense       with     oral    argument        because     the     facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                    DISMISSED


                                              2